Citation Nr: 0423644	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

WITNESSES AT HEARING ON APPEAL

Veteran and spouse 

ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran had active service from February 1961 to January 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1999 rating action that denied service 
connection for lung and acquired psychiatric disorders, and a 
September 2000 rating action that denied a TDIU.

In January 2003, the veteran and her spouse testified at a 
videoconference hearing before the undersigned acting 
Veterans Law Judge and a transcript of the hearing is of 
record.

By decision of May 2003, the Board remanded this case to the 
RO for due process development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

On the issue of new and material evidence, in her 
application, the veteran identified private medical records 
of psychiatric treatment from November 1991 to November 1992.  
In February 1999, with the veteran's authorization, the RO 
made the initial request for the records.  In accordance with 
38 C.F.R. § 3.159(c)(1), as the records were not received and 
in the absence of response, indicating that the records do 
not exist or that a follow-up request would be futile, a 
follow-up request is required. 

On the issue of service connection for asbestosis, the 
records shows that the veteran is receiving Social Security 
Administration (SSA) disability benefits, in part, based on 
pulmonary disability.  While SSA records are not controlling 
for VA determinations, when VA is on notice of the existence 
of pertinent SSA records, as here, it should obtain the 
records under the duty to assist.  
Also, the record does not contain sufficient medical evidence 
to decide the claim of service connection for asbestosis.  
The record shows that, prior to October 1998, the veterans' 
primary pulmonary condition was diagnosed as bronchiectasis.  
After October 1998, with essentially the same findings, the 
impression was asbestosis. 

The record also contains a list of asbestos items supplied 
from 1958 to 1962 to the Philadelphia Navy Yard, where the 
veteran was stationed from October 1961 to December 1961.  

For the above reasons, further evidentiary development is 
needed and the case is REMANDED for the following action:

1.  Make a follow-up request for records 
of psychiatric treatment from November 
1991 to November 1992 at the Community 
Counseling Service, 1628 East Page 
Street, Malvern, Arkansas 72104. 

2.  Obtain SSA records underlying the 
February 1997 decision granting the 
veteran disability benefits. 

3.  Notify the veteran to submit any 
evidence in her possession that pertains 
to the claims. 

4.  Schedule the veteran for a VA 
examination by a pulmonary specialist to 
determine if the veteran has asbestosis.  
The claims file must be made available to 
the examiner for review.  If asbestosis 
is found by the examiner, the examiner is 
asked to express an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not, 
that is, there is at least a 50 percent 
probability, that current asbestosis is 
related to the events in service, namely, 
the veteran's history of exposure to 
asbestos while an office worker at the 
Philadelphia Navy Yard from October to 
December 1961, and in light of a 10-year, 
post-service history of indirect exposure 
to asbestos by laundering the work 
clothes of her then husband who was a 
shipyard worker. 

In formulating an opinion, the examiner 
is asked to comment on whether there are 
any medical or scientific studies of 
office workers, as opposed to other 
occupations, and the health effects of 
exposure to asbestos. 

5.  After completing the requested 
development, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



